DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
Claims 1-15 are pending; claims 1-9 are withdrawn. The objection to claim 11 is withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 10 and 12 recite “a solvent nozzle configured to move…to a process position” and “an ozone nozzle configured to move…to an other process position”. However, applicant’s disclosure, as originally filed, does not support an other process position.  As presented, it appears the limitation is introducing an additional process position, which is not introduced in the disclosure.  Upon review of applicant’s disclosure, it appears that the liquids are supplied to the substrate at the same process position.
Claims 11 and 13-15 are dependent on claims 10 and 12, respectively, and require the limitations of claims 10 and 12. Therefore claims 11 and 13-15 are rejected under 35 U.S.C. 112, first paragraph as they include the new matter limitations of claims 10 and 12.

	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the process nozzle" in line 17.  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce a process nozzle.  For purposes of examination, the limitation will be interpreted as “the ozone nozzle”. Claim 11 is indefinite as it depends from an indefinite base and fail to cure the deficiencies of said claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (JP 2008-36584, machine translation referenced herein) and further in view of Maezono et al. (JP 2012160597, machine translation referenced herein) and Bang (US 2017/0341106).
Regarding Claim 10:  Ueno teaches an apparatus for treating a substrate, the apparatus comprising:
a chuck (Fig. 1, element 12) configured to hold a substrate;
a plurality of nozzles comprising a solvent nozzle (element 13) configured to dispense an organic solvent onto the substrate and an ozone nozzle (element 14) configured to dispense a liquid containing ozone, to remove a photoresist film on the substrate (pg. 4, 3rd para.).
Ueno does not expressly disclose a lamp disposed adjacent to the ozone nozzle to irradiate UV light on the substrate as claimed.  However, Maezono teaches a similar substrate treatment apparatus comprising a UV light (Fig. 7, element 21) adjacent an ozone supply nozzle (element 15) to irradiate UV light onto a substrate while dispensing liquid containing ozone in order to generate hydroxyl radicals which assists in the removal of a resist on the substrate (see abstract; Fig. 7, and associated text on pg. 9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ueno with a UV light adjacent to the ozone supply nozzle in order to enhance the resist removal efficiency, as taught by Maezono.
Ueno in view of Maezono does not expressly disclose a controller programmed to control the plurality of nozzles, wherein the nozzles are configured to move from respective standby positions toward a center of the substrate to a process position to dispense the respective liquids.  However, Bang teaches a similar substrate treatment apparatus comprising: a chuck (Fig. 2, element 342) configured to hold a substrate (element W); a plurality of nozzles (elements 390, 402, 412, and 422) configured to dispense a liquid onto the substrate supported on the chuck; and a controller configured to control the plurality of nozzles [0044], wherein the plurality of nozzles includes: a first nozzle (e.g., element 402) configured to move, toward a center of the substrate, from a standby position to a process position to dispense a first liquid; and a second nozzle configured to move, toward the center of the substrate, from an other standby position to the process position to dispense a liquid onto the substrate; wherein a UV lamp (element 452) is positioned adjacent the second nozzle to irradiate UV light to the substrate while the second nozzle dispenses liquid to the substrate [0036, 0044, 0046, 0047].
Ueno teaches the nozzles configured to supply the solvent followed by the ozone liquid to the substrate surface.  It would have been obvious to one of ordinary skill in the art to modify the apparatus of Ueno and Maezono with a controller to control the plurality of nozzles to move the nozzles from a standby position to a processing position, as in Bang, in order to allow sequential processing of the substrate at a precise processing position close to the substrate surface, thus enhancing process uniformity.
It is noted that the cited prior art does not expressly disclose the ozone nozzle moves from its standby position to another process position.  However, it would have been obvious to one of ordinary skill in the art to configure the nozzle to do so in order to directly apply liquid to another processing position, such as a periphery of the substrate.
Regarding Claim 11:  The prior art teaches the elements of Claim 10, as discussed above.  Ueno teaches the apparatus is able to dispense both types of liquid as discussed above.  Therefore, Ueno in view of Maezono and Bang is considered fully capable of being controlled to dispense additional organic solvent as claimed.

Allowable Subject Matter
Claims 12-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not anticipate or fairly suggest an apparatus having all the features of the aforementioned claims.  The closest prior art of record is that of Ueno who teaches an organic film removing apparatus, and Bang who teaches a controller to sequentially move a plurality of nozzles in a processing apparatus, as discussed above.  Neither Ueno nor Bang discloses a controller programmed to control the nozzles such that the ozone nozzle moves with the lamp to the process position to dispense the liquid containing ozone and the solvent nozzle moves to the process position to dispense the organic solvent in different sequences depending on whether the photoresist film has ions implanted therein, as required by Claims 12-15.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-11 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/             Primary Examiner, Art Unit 1714